Citation Nr: 0909037	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1969 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

The Veteran has service-connected disability of such a nature 
and severity that he is currently prevented from engaging in 
all forms of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, since 
the Board has determined that entitlement to the benefits 
sought is warranted, any failure to notify and/or develop the 
issue on appeal cannot be considered prejudicial to the 
Veteran.  

Entitlement to a TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is  
only one such disability, this disability shall be ratable at  
60 percent or more and that, if there are two or more  
disabilities, there shall be at least one disability ratable  
at 40 percent or more, and sufficient additional disability  
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
Veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

The record reflects that the Veteran was born in 1942 and 
that he received a GED with no formal vocational training.  
(See, Social Security Administration (SSA) decision of March 
1994).  It was also stated that he had not engaged in 
substantial gainful activity since December 1990.  The 
Veteran is currently service-connected fore bilateral 
defective hearing, rated as 90 percent disabling, Wolff-
Parkinson-White Syndrome (WSW), rated as 30 percent 
disabling, and tinnitus, rated as 10 percent disabling.  For 
purposes of 38 C.F.R. § 4.16(a), the ratings for the 
Veteran's service-connected disabilities combine to at least 
70 percent rating, effective since September 2007.  Thus the 
Veteran is eligible for consideration for a total rating  for 
individual unemployability under 38 C.F.R. § 4.16(a), and the 
remaining issue is whether the Veteran is unable to  secure 
or follow a substantially gainful occupation as a  result of 
his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board has reviewed records from the Social Security 
Administration (SSA), records of VA outpatient treatment from 
2003 to 2007, as well as private evidence submitted by the 
Veteran and VA examination reports.  The Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities render him unable to secure and follow 
a substantially gainful occupation.

The records from SSA reflect that the Veteran was found to be 
disabled by a decision dated in March 1994.  This was noted 
to be due to his WPW syndrome.  Records regarding that 
determination are dated in the 1990's.  VA outpatient 
treatment records for the period from 2003 to 2007 show 
treatment for complaints of syncopal episodes, tachycardia, 
dizziness, passing out due to coughing, and decreased 
hearing.   

The Veteran was examined by VA in April 2004.  His medical 
history was recorded and he was examined.  An EKG was noted 
to show changes consistent with WPW syndrome.  The examiner 
reported that the disorder continues to produce troublesome 
symptoms and is associated with increased risk of death. 

The Veteran was examined by VA in June 2006.  The Veteran's 
medical records and his claims file were reviewed by the 
examiner.  The examiner noted the Veteran's history and 
reported that the Veteran had intermittent arrhythmia daily 
or more often, and that five or more episodes were documented 
by Holter monitor or EKG within the last year.  His current 
symptoms were palpitations.  WPW syndrome was diagnosed as 
being confirmed by Holter monitor or EKG.  The examiner noted 
that the disorder had significant effects occupationally, and 
that sporadic attacks prevented the Veteran from gainful 
employment.  

In a June 2006 letter, a private physician reported on the 
manifestations of WPW syndrome, the complaints and signs of 
the disorder and the ways a patient copes with the disorder. 

On VA examination in March 2007, the examiner noted that the 
medical records were reviewed.  Arrhythmia was noted to be 
intermittent and that no episodes were documented by Holter 
monitor or EKG.  The current symptoms were chest pain and 
shortness of breath.  The Veteran was examined.  WPW was 
diagnosed and the examiner commented that the Veteran could 
not perform sedentary or physical employment based on 
episodes of palpitations, shortness of breath and pre-
syncope.  

On VA audiological examination in January 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
90
95
105
105
LEFT
20
50
100
100
100







Speech audiometry revealed speech recognition ability of 22 
percent in the right ear and of 40 percent in the left ear.  
This results in Level XI hearing in the right ear and Level X 
hearing in the left ear.  These findings support a 90 percent 
rating for bilateral defective hearing.  

The competent evidence of record indicates that the Veteran's 
service-connected WPW syndrome is productive of significant 
symptomatology.  There is of record two opinions offered by 
VA examiners that the Veteran is unemployable due to his WPW 
syndrome.  These conclusions were drawn after reviewing the 
Veteran's medical records, and examining the Veteran.  This 
highly persuasive evidence stands uncontradicted in the 
record.  This, in conjunction with the Veteran's service-
connected hearing loss rated at ninety percent and his 
service-connected tinnitus rated at the maximum allowable ten 
percent, render him unable to follow a substantially gainful 
occupation. 

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted. 


ORDER

Entitlement to TDIU is granted subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


